The substitute specification filed on 21 October 2021 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 3, line 20 and page 4, line 27, note that the respective recitation of “intended to be placed”, at these instances are vague in meaning as to the intent of such terminology and thus appropriate clarification is needed. It is noted that throughout the specification, the references to “transverse axis Y-Y” and “direction Z-Z” are respectively vague in meaning, especially since these axis and direction do not appear in many of the drawing figures and thus the specification description should reference these coordinate axes with respect to appropriate drawings, where the coordinate axes are labeled for clarity and completeness of description (e.g. reference to FIGS. 1, 11, 12, 13). Page 19, line 9 and page 20, line 1, note that the respective recitation of “lower attached layers” appears to be an incomplete recitation, at these instances and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that for the “Detail Description”, the following objectionable issues have been determined: (1) In the detail description of certain drawing figures, note that such descriptions refer to many reference labels that do not actually appear in the drawing figure(s) being described; and (2) In the detail description of certain drawing figures, note that the drawing figure(s) include reference labels that have not been corresponding described in the specification description of that/those drawing figure(s). Some prominent instances of the former circumstance are: reference labels (42, 14, 16, 18, 26C, 22) in the description of FIG. 3; the reference to “recesses 44” for numerous drawing figures; the reference to dielectric strips (28, 72) in the description FIGS. 14-17, where those drawing figures do not actually use those reference labels. Some examples of the latter circumstance are reference labels (20A, 21B, 24B, 26B, 44) depicted in FIG. 3, but are not correspondingly described in the specification description of FIG. 3; various reference labels in FIG. 6 that are not correspondingly described in the specification description of FIG. 6; etc. Note that the above examples are merely exemplary of many other instances of these types of deficiencies that are unspecified in the detail description and therefore appropriate clarification is needed.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10; 11-17; 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 4, 5, 8; in claim 8, line 3; in claim 18, lines 5, 8: note that the respective recitation of “the upper layer” is vague in meaning as to which one of the “at least one upper layer” is intended by such respective recitations, at these instances.
In claim 1, line 11; in claim 2, line 1; in claim 3, line 1; in claim 5, lines 1, 4; in claim 6, lines 1, 2; in claim 7, line 1; in claim 8, line 1: note that the respective recitation of “the dielectric strip” is vague in meaning as to which one of the “at least one dielectric strip” is intended by such respective recitations, at these instances.
In claim 3, line 5 and in claim 4, line 2, note that it is unclear whether the respective recitation of “extending from one of the lateral edges”, at these instances would be an accurate characterization of this aspect of the invention, especially since the dielectric fasteners are “integral with the dielectric strip” and thus appropriate clarification is needed.
In claim 4, line 2, would the recitation of “an extending from one of the lateral edges” be considered redundant and thus needs to be deleted therefrom, especially since such a configuration has already been previously recited in claim 3? Appropriate clarification is needed.
In claim 9, line 2, note that the recitation of “said other dielectric strip” does not appear consistent with the recitation of “another dielectric strip”, recited earlier in this claim and thus consistent terminology should be used to designate like features in the claims.
In claim 11, line 11, note that it is unclear how “comprising a cavity”, as recited herein relates to “forming a cavity”, as recited earlier in line 6 of this claim (i.e. one in the same cavity, distinctly different cavities, etc.) and thus appropriate clarification is needed.
In claim 13, line 7, note that it is still unclear whether the recitation “said plurality of cut recesses delimiting said dielectric strip” would be an accurate characterization of this aspect of the invention, especially since it is unclear how “recesses” (i.e. openings) can define a solid structure such as a “dielectric strip” and thus appropriate clarification is needed.
The following claims have been found objectionable for reasons set forth below:
In claim 3, line 2, note that the recitation of “the cavity-separated from the lateral edges” should be rewritten as --the cavity, and separated from the lateral edges-- for an appropriate characterization.
In claim 14, line 3, it is noted that reference label “(18)” should be deleted as being unnecessary (e.g. see claims 3, 5 & 11, where reference labels appearing therein have been deleted).
In claim 16, line 3, note that the pronoun “them” should be rewritten as --the attachment means-- to indicate the intended feature for clarity and completeness of description.
In claim 17, line 4, it is noted that the recitation of “upper lawyer” should be rewritten as --upper layer-- for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ishikawa et al (of record). 
Ishikawa et al (i.e. FIGS. 1A, 1B, 2B) discloses a microwave component (i.e. an oscillator 1), comprising a waveguide (i.e. defined by conductive plates (10, 11) in FIGS. 1A, 1B), where the conductive plates further define an upper layer (i.e. a portion of conductive plate 10), a lower layer (i.e. a portion of conductive plate 11) and a central layer (i.e. the intermediate portions of conductive plates (10, 11) that join with each other) thereby defining a cavity therein bounded by a lower conductive surface of upper layer (10), an upper conductive surface of lower layer (11) and opposite lateral edges in the intermediate layer, which collectively define a propagation zone; a dielectric strip (i.e. 12) centrally disposed along a median within the cavity such as to be within the propagation zone, such that the dielectric strip (12) has a longitudinal axis aligned with the propagation axis of the propagation zone. Regarding claim 10, note that the cavity, being hollow, is filled with air (i.e. air can be characterized a fluid).
Claims 1, 2, 6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kobayashi (of record). 
Kobayashi (i.e. FIGS, 1, 5A, 10B) discloses a microwave component, comprising: a waveguide (i.e. rectangular tube portion 2) that includes an upper layer, a lower layer and a central layer intermediate to the upper and lower layers to thereby form a hollow cavity defining a zone of propagation; a dielectric strip (e.g. dielectric body 4) disposed within the hollow cavity away from lateral walls of the central layer. Regarding claim 2, note that the dielectric strip disposed within the cavity has a longitudinal axis aligned with a propagation axis of the propagation zone. Regarding claims 2, 6, 9, the dielectric strip can take the form of a single dielectric strip (i.e. centrally located dielectric body (4) in FIG. 5A with respect to claim 2) or of two (i.e. first and second) offset dielectric strips (i.e. offset first and second dielectric bodies (41, 42) in FIG. 10B with respect to claims 6 & 9). Regarding claim 10, note that since the waveguide has a hollow cavity, then such a cavity is filled with air (i.e. air can be characterized as a fluid).
Claims 1, 2, 6, 7, 9, 10; 11, 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Niman (of record). 
Niman (i.e. FIG. 10B) discloses a microwave component, comprising: a waveguide that is defined by an upper layer (i.e. region 49), a lower layer (i.e. bottom section 47) and a central layer (i.e. regions 50) that collectively form a hollow cavity that defines a propagation zone therein; two dielectric strips (i.e. substrates 39) disposed in a laterally offset manner within the propagation zone spaced apart from lateral edges of the central layer (50). Regarding claim 2, note that the dielectric strips (39) have a longitudinal direction aligned along with a propagation axis of the propagation zone. Regarding claims 2, 6, 9, the two dielectric strips (39) can be characterized as one and another dielectric strips or first and second dielectric strips. Regarding claims 7, 17, note that the dielectric strips (39) include portions disposed within the upper and/or lower layers and includes surfaces within the cavity that can be considered to define a central portion of the cavity. Regarding claim 10, since there is a hollow cavity within the waveguide, then such a cavity is necessarily filled with air (i.e. air can be characterized as a fluid). Regarding claim 11, note that the regions (50) of the central portion each define a recess portion that defined an external portion of the cavity and the lateral edges, when assembled with the dielectric strips (39).
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
Regarding the rejections based on prior art, applicants’ have fundamentally argued that each of the prior art references fail to disclose distinct upper, lower and central layers that delimit the zone of propagation and the cavity.
In response to applicants’ argument, the examiner finds applicants’ arguments unpersuasive. It should be noted that the reference to specific “layers” does not necessarily connote that such “layers” would be considered to be distinct features, as argued by applicants’. As noted in each of the above rejections based on prior art, the examiner has identified how the particular structural features in each reference would correspond to the upper, lower and central “layers”, as recited in the claims. If it is applicants’ intent to define separate and distinct layers, then perhaps use of such explicit terminology to emphasize the separate and distinct nature of the “layers” should be used.
Regarding the rejections made under 35 USC 112, paragraph (b), applicants’ have generally and specifically argued how the claims have been amended such as to address the issues of indefiniteness raised by the examiner.
In response to applicants’ arguments, the examiner acknowledges that many of the indefiniteness issues have been satisfactorily addressed by applicants’ response. However, the examiner notes that several issues of indefiniteness remain outstanding, as set forth in the above Office action, and thus such outstanding issues of indefiniteness should be addressed by applicants’ in the next response.
Regarding the objections to the specification and drawing, applicants’ have generally and specifically argued how amendments made to the specification and drawings adequately address the objections raised by the examiner.
In response to applicants’ arguments, the examiner acknowledges that many of the objections have been satisfactorily addressed by applicants’ response. However, the examiner notes that several objections remain outstanding, as set forth in the above Office action In particular, the limitation that a feature is “intended to be placed” is ambiguous as to the intent of such wording and thus is still vague in meaning, especially when viewed in context with the positive recitation of a feature being “placed” at a particular location and clarification is still needed. As for the issues raised with respect to FIGS. 3 and/or 6, applicants’ comments have been considered, but are not fully persuasive, especially for those instances applicants’ argue that certain features cannot or are not appropriate to be depicted, yet the corresponding specification description (e.g. FIGS. 3 and/or 6) refers to those labeled features, even though such features cannot/should not be labeled therein and thus appropriate clarification (e.g. such as reference to a drawing in which the feature actually appears) is needed. Accordingly, the outstanding objections should be addressed by applicants’ in the next response.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee